Appellant especially complains because we declined to consider bill of exception No. 8 on account of it being in question and answer form, insisting that it is apparent from the bill itself that it was necessary so to present it in order to make clear to this court the matter complained of. The necessity to put the bill in questions and answers does not appear obvious. By a little care the bill could have been presented in narrative form. However that may be, it is our understanding that the legislature in Subdivision 3, Art. 760, C. C. P., has vested in the trial judge the discretion to direct when a bill should contain the questions and answers, and we have said several times that ordinarily unless the bill in some way shows that in his opinion it was necessary that it be prepared in that form the bill would not be considered. McCrary v. State, 96 Tex.Crim. Rep., 257 S.W. 566; Broussard v. State, 99 Tex.Crim. Rep., 271 S.W. 385; Taylor v. State, 98 Tex.Crim. Rep., 265 S.W. 152.
If bill of exception No. 4 is considered (as appellant insists it should be) we fail to find anything therein calling for a reversal. It was necessary for the state to prove that death resulted from the injury inflicted by appellant, and the evidence objected to was a recital by the mother of deceased, describing the character of the injury inflicted, that deceased was taken to the hospital where he grew steadily worse, and died on the ninth day after being wounded by appellant.
Appellant requested three special charges (Nos. 2, 4 and 5) supplementing the main charge upon the issue of manslaughter. The court gave special charge No. 4. Appellant now complains because he did not give special charge No. 2 instead, and criticizes the charge given, although prepared by himself. It would have been improper for the court to have given more than one of the special charges and it occurs to us that he selected and gave the one which presented the case in the most favorable light for appellant.
The motion for rehearing is overruled.
Overruled. *Page 575